Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered December 19, 1988, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to five years probation, unanimously affirmed.
The stop of the vehicle in which defendant was a passenger was justified by the police officer’s observation of a defective headlight (see, People v Woods, 189 AD2d 838). After stopping the vehicle, the officer observed defendant, who was seated in the rear seat, pushing an object from his waistband into his pants, which justified the officer’s belief that defendant was *301armed. The officer could therefore lawfully order the occupants out of the car and frisk them in order to ensure his safety (People v Torres, 74 NY2d 224). We agree with the hearing court’s observation that the officer’s testimony is credible. Concur—Rosenberger, J. P., Ellerin, Kupferman, Asch and Rubin, JJ.